Citation Nr: 0842482	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision prepared 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, for the Newark, New 
Jersey, RO, which determined that new and material evidence 
had not been submitted to reopen the claims of entitlement to 
service connection for right knee, back, and bilateral hip 
disorders.  

The June 2005 rating decision also continued a 10 percent 
disability rating for the service connected residuals of a 
left knee injury.  While the veteran disagreed with the 10 
percent rating and the issue was included in the May 2006 
statement of the case (SOC), the veteran subsequently 
indicated in the June 2006 VA Form 9, Appeal to the Board, 
that he was not appealing the issue.  As such, the matter is 
no longer in appellate status.  38 C.F.R. § 20.302(b) (2008).

The veteran presented testimony before the Board in October 
2007.  The transcript has been associated with the claims 
folder.

During the October 2007 Board hearing, the veteran raised a 
claim of entitlement to a rating in excess of 10 percent for 
the service connected residuals of a left knee injury.  
Transcript at 11.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A May 2003 rating decision previously denied the 
veteran's claims of entitlement to service connection for 
right knee, back, and bilateral hip disorders  The veteran 
did not perfect his appeals and the decision became final.  

3.  Some evidence submitted since the May 2003 rating 
decision, which denied entitlement to service connection for 
right knee, back, and bilateral hip disorders, was not 
previously submitted to agency decision makers; however, it 
is cumulative and redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claims and 
does not raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for right knee, 
back, and bilateral hip disorders.  


CONCLUSIONS OF LAW

1.  Evidence received since the final May 2003 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for a right knee disorder, is not new 
and material, and the veteran's claim for that benefit is not 
reopened.        38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2008).

2.  Evidence received since the final May 2003 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for a back disorder, is not new and 
material, and the veteran's claim for that benefit is not 
reopened.        
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103.

3.  Evidence received since the final May 2003 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for a right hip disorder, is not new 
and material, and the veteran's claim for that benefit is not 
reopened.        
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103.

4.  Evidence received since the final May 2003 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for a left hip disorder, is not new and 
material, and the veteran's claim for that benefit is not 
reopened.        
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA complied with notification responsibilities in regards to 
the veteran's claims in correspondence sent to the veteran in 
March 2005.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  

Additionally, the May 2005 letter specifically notified the 
veteran that his claims of entitlement to service connection 
for right knee, back, and bilateral hip disorders were 
previously denied.  He was further notified of the reasons 
for the prior denials and that in order to reconsider his 
claims; he must submit new and material evidence showing that 
the disorders were related to those facts, i.e. evidence of 
chronic right knee, back, or bilateral hip disabilities 
during service.  

In the May 2006 SOC, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
veteran's service medical and personnel records, post-service 
VA and private medical treatment records, and reports of VA 
examination.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran seeks to reopen claims for service connection for 
right knee, back, and bilateral hip disorders denied by the 
RO in May 2003.  The record indicates that in its May 2003 
rating decision, the RO denied service connection for right 
knee, back, and bilateral hip disorders on the basis that 
there was no evidence of the claimed disabilities during 
service or any probative evidence that they were related to 
the automobile accident suffered in service.  (Emphasis 
added).  The Board notes the RO found the opinion of Dr. PCP, 
discussed below, not to be probative of the matter on appeal.  

Of record at the time of the May 2003 rating decision were 
the veteran's service medical records, which show that he was 
involved in a motor vehicle accident in March 1968.  At that 
time, the veteran sustained an injury to the left knee and a 
laceration to the cheek.  They were devoid of any complaints 
or treatment referable to the right knee, back, or bilateral 
hips.  Similarly, they were negative for a right knee, back, 
or bilateral hip disorder, to include the February 1969 
separation examination.  

Post-service, records from Orthopaedic, Sports Medicine, and 
Rehabilitation Center contain evidence of right knee medial 
joint space narrowing in July 2001.  An August 2002 report of 
VA examination revealed the veteran complained of injuring 
his back, right knee, and bilateral hips during the in-
service motor vehicle accident.  The veteran was diagnosed 
with degenerative joint disease (DJD) of the right knee and 
low back strain.  X-rays of the lumbosacral spine were 
negative.  X-rays of the hips showed an area of sclerosis 
overlying the left sacroiliac joint, thought most likely to 
be degenerative in nature. 

During VA examination in January 2003, the veteran indicated 
that he had chronic low back pain since the service accident.  
X-rays of the low back showed very early DJD of the spine.  
The examiner indicated that discomfort was causally related 
to the motor vehicle accident.

In a separate January 2003 VA examination, the veteran 
relayed a history of injuring his back when he fell down a 
flight of stairs.  The examiner noted that a September 2001 
magnetic resonance imaging (MRI) of the lumbar spine showed 
disc degeneration at L4-5.  The veteran was diagnosed with 
low back strain with symptom magnification.

A February 2003 MRI of the hips showed cystic degenerative 
changes involving the roof of the right acetabulum.  A July 
2003 letter from Dr. PCP indicated the veteran reported 
injuring his right knee, back, and hips during service.  Dr. 
PCP noted a MRI of the lumbar spine revealed multilevel 
desiccated discs, mild spinal stenosis at L3-4 due to disc 
bulge and facet joint hypertrophy, and bilateral neural 
foraminal narrowing due to bilateral posterolateral disc 
bulge at L4-5.  No nexus opinion was provided.

Evidence associated with the claims folder subsequent to the 
May 2003 rating decision includes an April 2005 report of VA 
examination and VA outpatient treatment records dated between 
2001 and 2004, which were devoid of complaints, treatment, or 
diagnoses of right knee, back, or bilateral hip disorders. 

Additional treatment records from Orthopaedic, Sports 
Medicine, and Rehabilitation Center dated in 1998 and 1999 
show the veteran sought treatment for the veteran's left knee 
only.  The veteran submitted duplicate records dated in July 
2001 showing treatment for bilateral knee DJD. 

The veteran presented testimony before the Board in October 
2007.  He testified that his problems with his right knee, 
back, and hips began at the time of the March 1968 motor 
vehicle accident.  The veteran further testified that he 
continued to be treated for arthritis of the right knee, 
back, and hips.  

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions-that he has chronic right knee, back, and 
bilateral hip disorders that are the result of an in-service 
motor vehicle accident.  As such, the evidence received since 
2003 is duplicative or cumulative of that on file prior to 
the last final RO decision of that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
veteran's claims.  Specifically, none of the evidence shows 
that the veteran sustained injuries to his right knee, back, 
or bilateral hips during the in-service motor vehicle 
accident.  Further, there has been no evidence submitted 
showing that the current right knee, back, or bilateral hip 
disorders, to include arthritis, are related to the veteran's 
period of military service on any basis.  

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his claims, these beliefs are simply a 
reiteration of the arguments previously raised, and no 
medical evidence has been received which supports his 
contentions.  Thus, new and material has not been submitted, 
and there is no basis upon which to reopen the 
previously denied claims of entitlement to service connection 
for right knee, back, and bilateral hip disorders.   See 
38 C.F.R. § 3.156(a).  

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right knee 
disorder is not reopened, and the appeal is denied to this 
extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is not reopened, and the appeal is denied to this 
extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right hip 
disorder is not reopened, and the appeal is denied to this 
extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left hip 
disorder is not reopened, and the appeal is denied to this 
extent only.


____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


